 

Case 19-26195 Doc4 Filed 12/06/19 Page of 2

Fillin this information to identify your case:

Debtor 4 DORELLA N. FOUNTAIN

First Name Middle Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(If known)

 

  

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 iz

if you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

™@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

cla List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Ciaims Secured by Property (Official Form 106D), fill in the

 

 

 

 

 

 

information below.
identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's C Surrender the property. LI No
name:
ction of (C2 Retain the property and redeem it. QO Yes
property (2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.
LU} Retain the property and [explain]:
Creditors U Surrender the property. C) No
name:
- ( Retain the property and redeem it. Ol Yes
property of (CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:
Creditor’s C2 Surrender the property. C3 No
: (C) Retain the property and redeem it. OQ ves
property of (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.
(J Retain the property and [explain]:
editors (3 Surrender the property. CI No
me:
- (2 Retain the property and redeem it. QC) Yes
property tion of (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.

Q Retain the property and [explain]:

 

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1
 

 

 

Case 19-26195 Doc4 Filed 12/06/19 Page 2 of 2

Debtor 1 DORELLA N. FOUNTAIN Case number (# known)

First Name Middle Name Last Name

FERRE Uist Your Unexpired Personal Property Loases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: ONo
toon of C) Yes

property:

Lessor’s name: UINo

Description of leased C} Yes

property:

Lessor's name: (2 No

Description of leased UI} Yes

property:

Lessor’s name: LI No
UO) Yes

Description of leased

property:

Lessors name: OINo
CQ) Yes

Description of leased

property:

Lessor’s name: U3} No
C} ves

Description of leased

property:

Lessor's name: C1 No
C2 Yes

Description of leased

property:

 

 

Under penalty of perjury, I declare that | have indicated my intention about any property of my estate that secures a debt and any
personal Te an unexpired lease.

xy = x
Signature of 1; 1 Signature of Debtor 2
Date \2 iy \4 Date
MM/ DD |i YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
